Exhibit 10.28
CONSULTING AGREEMENT
 
This Agreement is entered into as of May 16, 2013, by Trove Capital Partners LLC
(the “Consultant”) and Augme Technologies, Inc., a Delaware corporation (the
“Company”).
 
1.       Scope of Services.  The Consultant shall perform as a consultant for
the Company, providing, upon request by the Company's executive team, advice and
consultation on business matters.  The Consultant shall be responsible for
maintaining, at his own expense, a place of work, any necessary equipment and
supplies, and appropriate communications facilities.
 
2.       Work for Others.  The Company recognizes and agrees that the Consultant
may perform services for other persons, provided that such services do not
represent a conflict of interest or a breach of the Consultant’s duties under
this Agreement or Consultant's Proprietary Information and Inventions Agreement
with the Company.  The Consultant specifically represents and warrants that he
will not perform any services on behalf of the Company or any other person or
entity that may, in any way, impair the Company’s ownership of any work product
produced by the Consultant pursuant to this Agreement.
 
3.       Term of Agreement
 
(a)       Expiration Date.  This Agreement shall commence on March 1, 2013 and
terminate on July 31, 2013, if not terminated earlier under Subsection (c)
below.
 
(b)       Fees and Expenses.  Upon the termination of this Agreement under
Subsection (a) or (c), the Consultant shall only be entitled to the accrued and
earned portion of his or her fee and to reimbursement of expenses which were
incurred before the termination becomes effective and which are reimbursable
under Section 4(a) below.
 
(c)       Termination Upon Notice.  This Agreement may be terminated at any time
by the Consultant or by the Company by giving the other party 30 days’ advance
notice in writing.
 
4.       Fees and Expenses.
 
(a)  Fees.  The Company shall pay a monthly fee of $22,500 to Consultant.  Fee
shall be payable on the last day of each month.
 
        (b)  Expenses.  The Company shall reimburse the Consultant monthly for
reasonable expenses, subject to Hipcricket’s travel and expense policies,
including (without limitation) travel expenses, incurred directly on behalf of
the Company in connection with the performance of services hereunder.
 
5.       No Employee Benefits.  The Consultant shall not be eligible to
participate in any of the Company’s employee benefit plans, fringe benefit
programs, group insurance arrangements or similar programs.
 
6.       Independent Contractor.  Consultant is an independent contractor, not
an employee of the Company.  Under this Agreement, the Company shall identify
the goals to be attained and the results to be achieved, but Consultant shall be
solely responsible for the manner in which the services will be performed.
 
7.       Compliance With Legal Requirements. The Company shall not provide
workers’ compensation, disability insurance, Social Security or unemployment
compensation coverage or any other benefit to Consultant.  The Consultant shall
comply at his expense with all applicable provisions of workers’ compensation
laws, unemployment compensation laws, federal Social Security law, the Fair
Labor Standards Act, federal, state and local income tax laws, and all other
applicable federal, state and local laws, regulations and codes relating to
terms and conditions of employment required to be fulfilled by employers or
independent contractors.

 
 

--------------------------------------------------------------------------------

 

 
8.       Proprietary Information. The Consultant shall be required, as a
condition of his engagement under this Agreement, to sign the Company’s
Confidentiality and Non-Solicitation Agreement, a copy of which is attached
hereto as Exhibit A.
 
9.       Miscellaneous Provisions.
 
(a)       Notice.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. certified mail, return receipt
requested and postage prepaid.  In the case of the Consultant, mailed notices
shall be addressed to him or her at the home address which he most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.
 
(b)       Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Consultant and by an authorized officer of the Company.  No
waiver by either party or any breach of, or compliance with, any condition or
provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.
 
(c)       Whole Agreement.  No agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.
 
(d)       Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Washington (other than their conflict-of-law provisions).
 
(e)       Resolution of Disputes, Fees and Costs.  The parties shall attempt to
resolve by negotiation and compromise any dispute arising out of or relating to
this Agreement.  Failing such compromise, any such dispute shall be settled by
binding arbitration.  Venue of any such proceeding shall be in Seattle, King
County, Washington.  There shall be one arbitrator agreed upon by the parties,
or if the parties cannot agree on that arbitrator within twenty (20) days of the
initial arbitration demand, the arbitrator shall be selected by the
administrator of Judicial Dispute Resolution (“JDR”) office in Seattle.  The
arbitrator shall reside in the metropolitan Seattle area.  The arbitration shall
be conducted under the JDR Arbitration Rules.  The arbitrator may award
injunctive relief or any other remedy available from a judge, including
temporary restraining orders or injunctions or the joinder of parties or
consolidation of the arbitration proceedings with any other proceedings
involving common issues of law or fact or which may promote judicial
economy.  Pending appointment of an arbitrator, any party to a claim or
assertion may apply to a court of competent jurisdiction for such interim order
or relief as may be appropriate, including temporary restraining orders or
injunctions, provided that once the arbitrator is appointed, all further interim
relief, including temporary restraining orders or the power to vary or dissolve
any temporary order or relief granted by the court.  The arbitrator in such
proceedings shall award to the substantially prevailing party reasonable
attorney’s fees and costs incurred by the substantially prevailing party in
conjunction with such dispute.
 
(f)       Severability.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision hereof, which shall remain in full force and effect.
 
(g)       Assignment and Successors.  Neither party shall assign any right or
delegate any obligation hereunder without the other party’s written consent, and
any purported assignment or delegation by a party hereto without the other
party’s written consent shall be void.
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer.
 
 
Consultant                                                 May 16, 2013
 
Trove Capital Partners LLC
 
Todd E. Wilson
 
 
AUGME TECHNOLOGIES, INC
 
By:                                                             
 
Its: Ivan Braiker, Chief Executive Officer 
 
Date: May 16,
2013                                                               
 
